DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-22 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, 11-15, 18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pogen (US 10,493,468 B2) hereinafter Pogen and Stein et al. (US 8,176,597 B2) hereinafter Stein.
Claim 1:
Pogen discloses a crankcase ventilation system, comprising: a housing defining an internal volume structured to receive a rotating air/oil separator element, [Figs. 1, Items 1, 2, 6] the housing having a housing inlet structured to receive a fluid and a housing outlet defined tangentially in a sidewall of the housing, the housing outlet structured to allow fluid to exit the housing; [Figs. 1, Items 15, 20] an outlet conduit fluidly coupled to the housing outlet, the outlet conduit comprising an outlet conduit first portion axially aligned with the housing outlet, and an outlet conduit second portion positioned downstream of the outlet conduit first portion, the outlet conduit second portion being perpendicular to the outlet conduit first portion [Figs. 1, Items 20-24].
Pogen doesn’t explicitly disclose a swirl breaking structure positioned in the outlet conduit second portion, the swirl breaking structure configured to disrupt swirling flow of the fluid into the outlet conduit so as to reduce a pressure drop experienced by the fluid as the fluid flows from the housing into the outlet conduit, the swirl breaking structure comprising a baffle positioned in the outlet conduit second portion, the baffle extending along an outlet conduit second portion longitudinal axis between a first end of the outlet conduit second portion and an outlet conduit outlet to define a baffle height, the first end of the outlet conduit second portion being proximate to the outlet conduit first portion.
However, Stein does disclose a swirl breaking structure positioned in the outlet conduit second portion, the swirl breaking structure configured to disrupt swirling flow of the fluid into the outlet conduit so as to reduce a pressure drop experienced by the fluid as the fluid flows from the housing into the outlet conduit [Fig. 4, Items 71, 80] the swirl breaking structure comprising a baffle positioned in the outlet conduit second portion, the baffle extending along an outlet conduit second portion longitudinal axis between a first end of the outlet conduit second portion and an outlet conduit outlet to define a baffle height, the first end of the outlet conduit second portion being proximate to the outlet conduit first portion. [Fig. 4, Items 71, 80] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pogen with the disclosure of Stein to reduce pressure drop in the outlet conduit.
Further, it should be noted that the flow straightener (71) is located in a second portion in the outlet of Stein.
Claim 2:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 1.
Pogen doesn’t explicitly disclose wherein the baffle comprises a vertical plate positioned in the outlet conduit second portion.
However, Stein does disclose wherein the baffle comprises a vertical plate positioned in the outlet conduit second portion. [Fig. 4, Items 71]
Claim 3:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 2.
Pogen doesn’t explicitly disclose wherein the baffle height is less than or equal to a height of the outlet conduit second portion.
However, Stein does disclose wherein the baffle height is less than or equal to a height of the outlet conduit second portion. [Fig. 4, Items 71]
Claim 4:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 2.
Pogen doesn’t explicitly disclose wherein the baffle extends in a first direction along the baffle height and in a second direction from a backwall of the outlet conduit second portion towards the outlet conduit inlet so as to define a baffle length, the baffle length being less than or equal to a width of the outlet conduit second portion.
However, Stein does disclose wherein the baffle extends in a first direction along the baffle height and in a second direction from a backwall of the outlet conduit second portion towards the outlet conduit inlet so as to define a baffle length, the baffle length being less than or equal to a width of the outlet conduit second portion. [Fig. 4, Items 71, 80]
Claim 7:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 2.
Pogen doesn’t explicitly disclose wherein the baffle comprises a baffle edge facing the outlet conduit inlet, the baffle edge defining a curvature towards the outlet conduit inlet.
However, Stein does disclose wherein the baffle comprises a baffle edge facing the outlet conduit inlet, the baffle edge defining a curvature towards the outlet conduit inlet. [Fig. 4, Items 71]
Claim 8:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 2.
Pogen doesn’t explicitly disclose wherein a baffle slit is defined in the baffle, the baffle slit dividing the baffle into a baffle first portion position proximate to a first end of the outlet conduit first portion that is proximate to the outlet conduit second portion, and a baffle second portion positioned distal from the outlet conduit first portion.
However, Stein does disclose wherein a baffle slit is defined in the baffle, the baffle slit dividing the baffle into a baffle first portion position proximate to a first end of the outlet conduit first portion that is proximate to the outlet conduit second portion, and a baffle second portion positioned distal from the outlet conduit first portion. [Fig. 4, Items 71]
Claim 9:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 1.
Pogen doesn’t explicitly disclose wherein the baffle comprises a wedge extending from a backwall of the outlet conduit second portion towards the outlet conduit inlet, the wedge having one or more curved surfaces.
However, Stein does disclose wherein the baffle comprises a wedge extending from a backwall of the outlet conduit second portion towards the outlet conduit inlet, the wedge having one or more curved surfaces. [Fig. 4, Items 71]
Claim 11:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 1.
Pogen doesn’t explicitly disclose wherein the swirl breaking structure comprises a plurality of plates positioned at the outlet conduit inlet such that axial ends of each of the plurality of plates are coupled to a rim of the outlet conduit inlet, the plurality of plates intersecting at midpoints thereof.
However, Stein does disclose wherein the swirl breaking structure comprises a plurality of plates positioned at the outlet conduit inlet such that axial ends of each of the plurality of plates are coupled to a rim of the outlet conduit inlet, the plurality of plates intersecting at midpoints thereof. [Fig. 4, Items 71]
Claim 12:
Pogen discloses an outlet conduit for a housing of a rotating air/oil separator element, [Figs. 1, Items 1, 2, 6] the outlet conduit comprising: an outlet conduit first portion having an outlet conduit inlet configured to be fluidly coupled to a housing outlet defined tangentially in a sidewall of the housing such that the outlet conduit first portion is axially aligned with the housing outlet, [Figs. 1, Items 20-24] the outlet conduit first portion being configured to receive fluid expelled from the housing outlet;  an outlet conduit second portion positioned downstream of the outlet conduit first portion, the outlet conduit second portion being perpendicular to the outlet conduit first portion [Figs. 1, Items 20-24].
Pogen doesn’t explicitly disclose a swirl breaking structure positioned in the outlet conduit second portion, the swirl breaking structure configured to disrupt swirling flow of the fluid into the outlet conduit so as to reduce a pressure drop experienced by the fluid as the fluid flows from the housing into the outlet conduit. the swirl breaking structure comprising a baffle positioned in the outlet conduit second portion, the baffle extending along an outlet conduit second portion longitudinal axis between a first end of the outlet conduit second portion and an outlet conduit outlet to define a baffle height, the first end of the outlet conduit second portion being proximate to the outlet conduit first portion.
However, Stein does disclose a swirl breaking structure positioned in the outlet conduit second portion, the swirl breaking structure configured to disrupt swirling flow of the fluid into the outlet conduit so as to reduce a pressure drop experienced by the fluid as the fluid flows from the housing into the outlet conduit. [Fig. 4, Items 71, 80] the swirl breaking structure comprising a baffle positioned in the outlet conduit second portion, the baffle extending along an outlet conduit second portion longitudinal axis between a first end of the outlet conduit second portion and an outlet conduit outlet to define a baffle height, the first end of the outlet conduit second portion being proximate to the outlet conduit first portion. [Fig. 4, Items 71, 80]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pogen with the disclosure of Stein to reduce pressure drop in the outlet conduit.
Further, it should be noted that the flow straightener (71) is located in a second portion in the outlet of Stein.
Claim 13:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 12.
Pogen doesn’t explicitly disclose wherein the baffle comprises a vertical plate positioned in the outlet conduit second portion.
However, Stein does disclose wherein the baffle comprises a vertical plate positioned in the outlet conduit second portion. [Fig. 4, Items 71]
Claim 14:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 13.
Pogen doesn’t explicitly disclose wherein the baffle height is less than or equal to a height of the outlet conduit second portion.
However, Stein does disclose wherein the baffle height is less than or equal to a height of the outlet conduit second portion. [Fig. 4, Items 71]
Claim 15:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 13.
Pogen doesn’t explicitly disclose wherein the baffle extends in a first direction along the baffle height and in a second direction from a backwall of the outlet conduit second portion towards the outlet conduit inlet so as to define a baffle length, the baffle length being less than or equal to a width of the outlet conduit second portion.
However, Stein does disclose wherein the baffle extends in a first direction along the baffle height and in a second direction from a backwall of the outlet conduit second portion towards the outlet conduit inlet so as to define a baffle length, the baffle length being less than or equal to a width of the outlet conduit second portion. [Fig. 4, Items 71, 80]
Claim 18:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 13.
Pogen doesn’t explicitly disclose wherein the baffle comprises a baffle edge facing the outlet conduit inlet, the baffle edge defining a curvature towards the outlet conduit inlet.
However, Stein does disclose wherein the baffle comprises a baffle edge facing the outlet conduit inlet, the baffle edge defining a curvature towards the outlet conduit inlet. [Fig. 4, Items 71]
Claim 19:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 13.
Pogen doesn’t explicitly disclose wherein a baffle slit is defined in the baffle, the baffle slit dividing the baffle into a baffle first portion positioned proximate to a first end of the outlet conduit first portion that is proximate to the outlet conduit second portion, and a baffle second portion positioned distal from the outlet conduit first portion.
However, Stein does disclose wherein a baffle slit is defined in the baffle, the baffle slit dividing the baffle into a baffle first portion positioned proximate to a first end of the outlet conduit first portion that is proximate to the outlet conduit second portion, and a baffle second portion positioned distal from the outlet conduit first portion. [Fig. 4, Items 71]
Claim 20:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 12.
Pogen doesn’t explicitly disclose the baffle comprises a wedge extending from a backwall of the outlet conduit second portion towards the outlet conduit inlet, the wedge having one or more curved surface.
However, Stein does disclose the baffle comprises a wedge extending from a backwall of the outlet conduit second portion towards the outlet conduit inlet, the wedge having one or more curved surface. [Fig. 4, Items 71]
Claim 22:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 12.
Pogen doesn’t explicitly disclose wherein the swirl breaking structure comprises a plurality of plates positioned at the outlet conduit inlet such that axial ends of each of the plurality of plates are coupled to a rim of the outlet conduit inlet, the plurality of plates intersecting at midpoints thereof.
However, Stein does disclose wherein the swirl breaking structure comprises a plurality of plates positioned at the outlet conduit inlet such that axial ends of each of the plurality of plates are coupled to a rim of the outlet conduit inlet, the plurality of plates intersecting at midpoints thereof. [Fig. 4, Items 71]

Claim(s) 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pogen and Stein as applied to claims 1 and 12 above, and further in view of Wu Qibin et al. (IDS: CN102195061A) hereinafter Wu.
Claim 10:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 1.
Pogen doesn’t explicitly disclose wherein the swirl breaking structure comprises a mesh or a grid positioned at the outlet conduit inlet.
However, Wu does disclose wherein the swirl breaking structure comprises a mesh or a grid positioned at the outlet conduit inlet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pogen and Stein with the disclosure of Wu to reduce pressure drop in by breaking down the vortex in a conduit.
Claim 21:
Pogen and Stein, as shown in the rejection above, disclose all the limitations of claim 12.
Pogen doesn’t explicitly disclose wherein the swirl breaking structure comprises a mesh or a grid positioned at the outlet conduit inlet.
However, Wu does disclose wherein the swirl breaking structure comprises a mesh or a grid positioned at the outlet conduit inlet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pogen and Stein with the disclosure of Wu to reduce pressure drop in by breaking down the vortex in a conduit.

Allowable Subject Matter
Claims 5-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the claimed limitations. No combination would render them obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747